                 Case 1:20-cr-00675-CM Document 28 Filed 01/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                      ORDER
                               -v-
                                                                         20 Cr. 675 (CM)
Andrew Joseph,
                                          Defendant .
-----------------------------------------------------------------X


             Defendant Andrew Joseph seeks to proceed with a change of plea proceed ing via vi deo


conference instead o f a personal appearance in court. In view of the ongoing pandemic, video


conferencing has been em ployed by judges in the Southern District of New York on numerous


occasions. This Court finds that any further delay in this proceeding would result in serious


harm to the interests of justice. Proceeding by video conference with a change of plea advances


Mr. Joseph' s case and furthers justice without undue delay. See§ 15002 (b)(2) of the


Coronavirus Air, Relief, and Economic Security (" CARES" ) Act. During the change of plea


proceeding, the magistrate judge should allocute the defendant on his consent to proceed v ia


video conference as previously stated by his counsel.


SO ORDERED:


Dated : New York, New York


    J::; j, 2~~
Accepted:
                                      -
                     _ _ __ _ _ _ _ _ _ __
                                            }t,    JJ1rj___
                     The Honorable Collee n M cMahon
                     United States District Court
                     Southern District of New York




                                                                     USDCSDNY
                                                                     DOCUMENT


                                                                     DOC#:
                                                                     ~)/dt   F~ED !li1.
                                                                                ~-= ~L·~·
                                                                     ELECTRONICALLY FILED
